Case 9:17-cv-00164-RC-ZJH Document 25 Filed 12/01/20 Page 1 of 1 PageID #: 133



                            **NOT FOR PRINTED PUBLICATION**



                           IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      LUFKIN DIVISION

SHERON GABRIEL TERRELL                          §

VS.                                             §           CIVIL ACTION NO. 9:17cv164

BONNY BURKS, ET AL.                             §

                         ORDER ACCEPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

       Sheron Gabriel Terrell, proceeding pro se, filed the above-styled civil rights lawsuit. The

court referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge, for

consideration pursuant to applicable orders of this court. The Magistrate Judge has submitted a

Report and Recommendation of United States Magistrate Judge recommending that this lawsuit be

dismissed for failure to state a claim upon which relief may be granted.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings.        No objections to the Report and

Recommendation were filed by the parties.

                                             ORDER
       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ACCEPTED. A final judgment shall be entered

dismissing this lawsuit.

            So ORDERED and SIGNED, Dec 01, 2020.


                                                              ____________________
                                                              Ron Clark
                                                              Senior Judge
